DETAILED ACTION
 	The present application is being examined under the pre-AIA  first to invent provisions. 
 	Claims 1-45 are pending for examination.  
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/7/2020 has been entered.

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are but they are moot in view of the new grounds for rejection. 
 While Bao-Raleigh-Limont-Foottit substantially disclosed the claimed invention Bao-Raleigh-Limont-Foottit did not disclose (re. Claim 1) a modification request that does not include the modified data usage policies wherein the modified data usage policies are not sent to the mobile device.
The  Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with 
the omission of an element and its function is obvious if the function of the element is not desired.
The Examiner notes that at the time of the invention it would have been obvious to a person of ordinary skill in the networking art to avoid transmitting unnecessary information.  In the context of  Bao-Raleigh-Limont-Foottit it would have been obvious not to include the modified data usage policies in the modification request or any subsequent request for additional data usage in order to avoid unnecessary consumption of network resources.

The Applicant presents the following argument(s) [in italics]: (see Appeal Brief, page 9-11)
… Bao, Raleigh, and Limont, individually or in combination, do not teach or suggest “in response to determining the modified data usage policies, sending from an access gateway associated with the communication network to the mobile device a modification request that does not include the modified data usage policies,” as recited in amended Claim 1…
The Examiner respectfully disagrees with the Applicant. 
Bao-Raleigh-Limont-Foottit disclosed (re. Claim 1) a data usage accumulator computing device associated with the communication network (Raleigh-Paragraph 95, Aggregation can occur in the AAA, the transport gateways or other functions including the billing system 123, Paragraph 107, a traffic monitoring function is provided in the base station 125 in which the traffic for each device is at least counted for total traffic usage and recorded ) 
 --  and  -- ‘a modification request that does not include the modified data usage policies, wherein the modification request causes the mobile device to transmit a second request to the service provider to initiate a new communication context in accordance with the modified data usage policies associated with the mobile device’  (Foottit-Paragraph 39-43, the quota manager receives a subsequent request for additional quota. The serving gateway or serving gateway support node requests additional volume from the policy controller, Paragraph 43, The quota manager then selects the next fair usage window from the fair usage window ladder for the subscriber, Paragraph 47, quota manager waits for a subsequent request for additional quota. In this way, the fair usage window is continually adapted for the subscriber throughout the session. The Examiner notes wherein Foottit continually adjusts/ selects the new communication context for the subscriber without sending the new communication context to the mobile device.) 
 While Bao-Raleigh-Limont-Foottit substantially disclosed the claimed invention Bao-Raleigh-Limont-Foottit did not disclose (re. Claim 1) a modification request that does not include the modified data usage policies.
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that 

 	Bao Paragraph 13 disclosed wherein access device may maintain throttling command interpretation data, receive the throttling command broadcast over the wide area network, interpret the throttling command based on the throttling command interpretation data, and conform at least one operation of the access device to the network usage throttling level in accordance with the interpretation of the throttling command.  The Examiner notes wherein the Bao ‘throttling command’ is equivalent to the claimed ‘modification request’ and that the Bao ‘throttling command interpretation data’ is equivalent to the claimed ‘modified data usage policies’.  
 	Bao Paragraph 44 disclosed wherein throttling commands may be broadcast in a manner that avoids creating additional strain on resources of wide area network 102 and wherein a throttling command may be broadcast network wide to all end-user access devices connected to wide area network 120. 
 	Bao Paragraph 62 disclosed wherein access devices 104-1 and 104-2 may each receive a throttling command 604 from network provider subsystem 106.
 	In Bao ,the modification request (throttling command), itself, does not include the modified data usage policies, as they were already previously received.

The Examiner notes that at the time of the invention it would have been obvious to a person of ordinary skill in the networking art to avoid transmitting unnecessary information.  In the context of Bao-Raleigh-Limont-Foottit  it would have been obvious not to include the modified data usage policies in the modification request or any 

The Applicant presents the following argument(s) [in italics]: (Appeal Brief, Page 10)
 	…  the relevant question is not whether a person of skill in the art would find it obvious to “avoid transmitting unnecessary information.” The relevant question, given that the transmission of policy information was necessary in the prior art, is whether one skilled in the art, at the time of Appellant’s filing, would have found it obvious to modify the combined teachings of the prior art to remove or omit the transmission of policy information as allegedly unnecessary when no reference taught or suggested that the desired functionality could be achieved without transmitting policy information.
Applicant respectfully submits that it would not have been obvious to one skilled in relevant art to arrive at the alleged solution in view of the explicit teachings of the cited and applied references: The prior art systems teach and require transmitting a modified or updated policy to the mobile device. See, e.g., Bao [ [0044] (“the throttling command selected in step 306 is broadcast to the plurality of access devices”)…. 
The Examiner respectfully disagrees with the Applicant. 
Regarding “whether one skilled in the art, at the time of Appellant’s filing “  the Examiner notes that the present application is being examined under the pre-AIA  first to invent provisions. Examination under the pre-AIA  dictates wherein the standard for obviousness is based on what would have been obvious at the time of the invention.
modified data usage policies “) is never sent, whether prior to or after, sending the throttling command (“modification request”). 
Bao Paragraph 13 and Footit Paragraph 36 have overlapping disclosures regarding wherein data usage policies are already obtained and usable prior to an instance wherein the data usage requires/triggers an adjustment/re-selection/re-provisioning of the data usage policy.
 	Bao Paragraph 13 disclosed wherein access device may maintain throttling command interpretation data, receive the throttling command broadcast over the wide area network, interpret the throttling command based on the throttling command interpretation data, and conform at least one operation of the access device to the network usage throttling level in accordance with the interpretation of the throttling command.  The Examiner notes wherein the Bao ‘throttling command’ is equivalent to the claimed ‘modification request’ and that the Bao ‘throttling command interpretation data’ is equivalent to the claimed ‘modified data usage policies’.  Bao Paragraph 44 disclosed wherein throttling commands may be broadcast in a manner that avoids creating additional strain on resources of wide area network 102 and wherein a throttling command may be broadcast network wide to all end-user access devices connected to wide area network 120. Bao Paragraph 62 disclosed wherein access devices 104-1 and 104-2 may each receive a throttling command 604 from network provider subsystem 106.         Bao disclosed wherein sending the ‘throttling command’ without the “throttling command interpretation data” disclosed wherein the function of throttling is 
 	.                                                          
The Examiner notes that at the time of the invention it would have been obvious to a person of ordinary skill in the networking art to avoid transmitting unnecessary information.  In the context of Bao-Raleigh-Limont-Foottit it would have been obvious not to include the modified data usage policies in the modification request or any subsequent request for additional data usage in order to avoid unnecessary consumption of network resources as taught by Bao Paragraph 44, presented above.

 Contrary to Appellant's assertion, the prior art teaches the invention in as much detail as required by the instant claim(s). The instant claim does not provide for when the modified policy is sent, or that the modified policy is never sent, thus sending the modified policy separate from the modification request, itself, is sufficient to meet the requirements of the instant claim(s).  Bao clearly does not include the updated policy with the modification request.
 
The Applicant presents the following argument(s) [in italics]:   
… In the Office Action, this patentable distinction over the prior art was disregarded on the grounds that “the omission of an element and its function is obvious if the function of the element is not desired.” However… The prior art cannot achieve the desired functionality without transmitting a policy and consuming the associated network resources…
The Examiner respectfully disagrees with the Applicant. 
The Applicant remarks appear to imply that , without Bao sending the policy,  the combination of Bao and Foottit  are rendered inoperable with respect to ‘initiating a new communication context with the modified data usage policies associated with the mobile device’ .  The Examiner does not agree with the Applicant characterization of the prior art.
         Bao disclosed wherein sending the ‘throttling command’ without the “throttling command interpretation data” disclosed wherein the function of throttling is accomplished even without sending the policy for throttling. Bao disclosed wherein the modification request (throttling command), itself, does not include the modified data usage policies, as they were already previously received.  
 	Furthermore Foottit is able to adjust and select a different fair usage window (“data usage policy“)  even without receiving the policy from Bao at the time of need to adjust to a different usage quota. Foottit is able to determine how to select a different fair usage window for a specific subscriber without any external input and thus does not 
 	Subsequently, upon modification by Bao and Foottit, the subscriber mobile device also does not need to receive the modified data usage policies, such that the modified data usage policies are not sent to the mobile device because the Bao and Foottit implementation of the new/different fair usage window is already performed without any further guidance or input required from the said mobile device.
	Foottit disclosed (re. Claim 1) ‘a modification request that does not include the modified data usage policies, wherein the modification request causes the mobile device to transmit a second request to the service provider to initiate a new communication context in accordance with the modified data usage policies associated with the mobile device’  (Foottit-Paragraph 39-43, the quota manager receives a subsequent request for additional quota. The serving gateway or serving gateway support node requests additional volume from the policy controller, Paragraph 43, The quota manager then selects the next fair usage window from the fair usage window ladder for the subscriber, Paragraph 47, quota manager waits for a subsequent request for additional quota. In this way, the fair usage window is continually adapted for the subscriber throughout the session. The Examiner notes wherein Foottit continually adjusts/ selects the new communication context for the subscriber without sending the new communication context to the mobile device.)
 	                                                          
The Examiner notes that at the time of the invention it would have been obvious to a person of ordinary skill in the networking art to avoid transmitting unnecessary information.  In the context of Bao-Raleigh-Limont-Foottit it would have been obvious not to include the modified data usage policies in the modification request or any 


 
Claim Rejections - 35 USC § 103
 	   
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	 Claims 1-4, 6-17, 19-30, and 32-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao (US PGPUB 2011/0106946) further in view of Raleigh (US PGPUB 2010/0191604) further in view of Limont (US PGPUB 2006/0277590) further in view of Foottit (US PGPUB 2011/0044353) further in view of what was well-known in the networking art.
 	Regarding claim 1
 	Bao teaches a computer-implemented method for managing communication in a communication network, comprising: 
obtaining, by a service provider, a communication request from a mobile device, the communication request corresponding to a request to initiate a communication context with the communication network (Bao-paragraphs 21-22, where access devices 104 may be utilized to access services from a network provider system 106)  in accordance with data usage policies associated with the mobile device; (Bao-Paragraph 80, interpretation data instances may be specific to particular mobile devices 902 and/or subscribers associated with the mobile devices 902,Paragraph 84, each mobile device 902 may determine, based on interpretation data, what services are affected and how they are affected when operating in accordance with the network usage throttling level associated with the throttling command, Paragraph 22, service subscription information associated with access devices 104 and/or users (e.g., information indicating services that are available to an access device and/or subscriber), and subscription and/or service prioritization level information associated with access devices 104 and/or users of access devices 104 …such information may be used by network provider subsystem 106 to control throttling of usage of wide area network 102, including prioritizing allocation of network bandwidth based on specific services, types of services, subscription levels, QoS classifications, and/or attributes of access devices 104 and/or users of access devices 104, Paragraph 67, Data table 700 may map throttling commands to corresponding network usage throttling levels and corresponding sets of conformance commands configured to indicate specific usages of wide area network 102 that are allowed, limited, moved, and/or denied when access device 104 operates within the network usage throttling levels) 
causing, by the service provider, establishment of the communication context with the mobile device in accordance with data usage policies associated with the mobile device (Bao-paragraph 35, where a throttling command interpretation data may be provided from a network provider subsystem to an access device in response to registration of the access device with the provider subsystem,Paragraph 83 , Each of the mobile devices 902 may then conform its operation to a network usage throttling level based on the interpretation of the throttling command. The conformance may include performing any of the conformance operations described herein, including allowing, limiting, redirecting, and/or denying certain network usage operations); 
obtaining, by the service provider, data usage information, the data usage information corresponding to data exchanged via the communication network (paragraph 35, where interpretation data may be sent to an access device in response to interpretation data received from the access device, also paragraph 41, where a throttling command may be selected based on monitored usage of the network compared to a predefined threshold); 
determining, by the service provider, a modification to the data usage policies based on the data usage information (Bao-paragraph 43, where a throttling command may be dynamically adjusted based on monitored network usage); 
in response to determining the modification, sending from an access gateway associated with the communication network to the mobile device a modification request to the mobile device (Bao-paragraph 35, where access devices may request a new interpretation data in addition to interpretation data issued periodically by the network provider subsystem, or in addition to interpretation data sent to the access device at activation, setup, or registration, also paragraph 23, where network provider functionality may be included on gateways); and 
, where the selected throttling command may be sent to the access devices for implementation, Paragraph 83, Each of the mobile devices 902 may receive and interpret the broadcast throttling command based on the interpretation data instance maintained by the mobile device 902).

While Bao substantially disclosed the claimed invention Bao does not expressly teach (re. Claim 1) sending from an access gateway associated with the communication network to the mobile device a modification request to the mobile device wherein the modification request sent to the mobile device does not include the new communication context.
Bao does not expressly teach sending from the service provider to the mobile device a modification request that causes the mobile device to transmit a second request to the service provider to initiate a new communication context. 
Bao does not expressly teach (re. Claim 1) wherein the mobile device transmits the second request to the service provider without user input.
Raleigh teaches a service system comprising:
sending from the communication network to the mobile device a modification request that causes the mobile device to transmit a second request to the service provider to initiate a new communication context (Raleigh-paragraph 232, where the notification of service overage to the user may also result in actions performed, such as the user modifying their service plan or throttling their network usage, , where user service policy preference changes may be reported or requested to the policy management server, also paragraph 206, where if it is determined that the device is exceeding a specified data usage, the service data usage may be throttled accordingly, also paragraph 307, where the user may be notified and required to respond and approve to changes in service control and usage limit control).

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a second request to initiate a new context such as taught by Raleigh in a throttling system such as that taught by Bao. Bao generally teaches that a throttling command may be sent based on determined network usage (paragraph 43). It would be beneficial in such a system to utilize a device request such as taught by Raleigh, as a request may allow a user to modify network data usage in response to exceeding a usage amount (paragraph 232) or giving the user further options for controlling service usage (paragraph 243).
While Bao-Raleigh substantially disclosed the claimed invention Bao-Raleigh did not disclose (re. Claim 1) wherein the mobile device transmits the second request to the service provider without user input.
Limont Paragraph 28-Paragraph 29, Paragraph 36 disclosed proactive policy settings wherein server 204 can determine if the client machine 202 needs to be provisioned with new policy information. A first request in form of a Provision command for content type can be sent from the client machine 202 to the server 204. Typically such Provision command can negotiate policy settings between the client machine 202 
Limont disclosed (re. Claim 1) wherein the mobile device transmits the second request to the service provider without user input. (Limont-Paragraph 29, a second request in form of a Provision command that identifies policy key and status is sent from the client machine 202 to the Server 204. ) 
Bao,Raleigh and Limont are analogous art because they present concepts and practices regarding policy enforcement for mobile devices.  At the time of the invention it wouldh have been obvious to combine Limont into Bao-Raleigh.  The motivation for said combination would have been to ensure that all policies required by the server 504 have been implemented proactively such that future policies will be implemented without prompting.
Bao-Raleigh-Limont disclosed (re. Claim 1)  in response to determining the modification, (Bao-paragraph 35, where access devices may request a new interpretation data in addition to interpretation data issued periodically by the network provider subsystem, or in addition to interpretation data sent to the access device at activation, setup, or registration, also paragraph 23, where network provider functionality may be included on gateways)  sending from an access gateway associated with the communication network to the mobile device a in accordance with modified data usage policies associated with the mobile device, (Raleigh-paragraph 232, where the notification of service overage to the user may also result in actions performed, such as the user modifying their service plan or throttling their network usage, also paragraph 287, where user service policy preference changes may be reported or requested to the policy management server, also paragraph 206, where if it is determined that the device is exceeding a specified data usage, the service data usage may be throttled accordingly, also paragraph 307, where the user may be notified and required to respond and approve to changes in service control and usage limit control) wherein the mobile device transmits the second request to initiate the new communication context to the service provider without user input. . (Limont-Paragraph 29, a second request in form of a Provision command that identifies policy key and status is sent from the client machine 202 to the Server 204. )
While Bao-Raleigh-Limont substantially disclosed the claimed invention Bao-Raleigh-Limont do not expressly teach (re. Claim 1) sending from an access gateway associated with the communication network to the mobile device ‘a modification request that does not include the modified data usage policies, wherein the modification request causes the mobile device to transmit a second request to the service provider to initiate a new communication context in accordance with the modified data usage policies associated with the mobile device’  .

Foottit disclosed (re. Claim 1)   wherein the modification request causes the mobile device to transmit a second request to the service provider to initiate a new communication context in accordance with the modified data usage policies associated with the mobile device’  (Foottit-Paragraph 39-43, the quota manager receives a subsequent request for additional quota. The serving gateway or serving gateway support node requests additional volume from the policy controller, Paragraph 43, The quota manager then selects the next fair usage window from the fair usage window ladder for the subscriber, Paragraph 47, quota manager waits for a subsequent request for additional quota. In this way, the fair usage window is continually adapted for the subscriber throughout the session. The Examiner notes wherein Foottit continually adjusts/ selects the new communication context for the subscriber without sending the new communication context to the mobile device.) 
 
Bao,Raleigh Limont, and Foottit are analogous art because they present concepts and practices regarding policy enforcement for mobile devices.  At the time of the invention it would have been obvious to combine Foottit into Bao-Raleigh-Limont.  The motivation for said combination would have been to implement additional adaptive fair usage controls and approaches to reduce load on control systems and policy enforcement points. (Foottit-Paragraph 8)
Bao-Raleigh-Limont-Foottit disclosed (re. Claim 1) a data usage accumulator computing device associated with the communication network (Raleigh-Paragraph 95, Aggregation can occur in the AAA, the transport gateways or other functions including the billing system 123, Paragraph 107, a traffic monitoring function is provided in the base station 125 in which the traffic for each device is at least counted for total traffic usage and recorded ) 
 --  and  wherein the modification request causes the mobile device to transmit a second request to the service provider to initiate a new communication context in accordance with the modified data usage policies associated with the mobile device’  (Foottit-Paragraph 39-43, the quota manager receives a subsequent request for additional quota. The serving gateway or serving gateway support node requests additional volume from the policy controller, Paragraph 43, The quota manager then selects the next fair usage window from the fair usage window ladder for the subscriber, Paragraph 47, quota manager waits for a subsequent request for additional quota. In this way, the fair usage window is continually adapted for the subscriber throughout the session. The Examiner notes wherein Foottit continually adjusts/ selects the new communication context for the subscriber without sending the new communication context to the mobile device.) 
 While Bao-Raleigh-Limont-Foottit substantially disclosed the claimed invention Bao-Raleigh-Limont-Foottit did not disclose (re. Claim 1) a modification request that does not include the modified data usage policies wherein the modified data usage policies are not sent to the mobile device.
The  Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that 
the omission of an element and its function is obvious if the function of the element is not desired.
The Examiner notes that at the time of the invention it would have been obvious to a person of ordinary skill in the networking art to avoid transmitting unnecessary information.  In the context of  Bao-Raleigh-Limont-Foottit it would have been obvious not to include the modified data usage policies in the modification request or any subsequent request for additional data usage in order to avoid unnecessary consumption of network resources.
 	Bao disclosed wherein sending the ‘throttling command’ without the “throttling command interpretation data” disclosed wherein the function of throttling is accomplished even without sending the policy for throttling. Bao disclosed wherein the modification request (throttling command), itself, does not include the modified data usage policies, as they were already previously received.  
 	Furthermore Foottit is able to adjust and select a different fair usage window (“data usage policy“)  even without receiving the policy from Bao at the time of need to adjust to a different usage quota. Foottit is able to determine how to select a different fair usage window for a specific subscriber without any external input and thus does not require any guidance from Bao regarding how to select a different fair usage window for a specific subscriber.
 	Subsequently, upon modification by Bao and Foottit, the subscriber mobile device also does not need to receive the modified data usage policies, such that the modified data usage policies are not sent to the mobile device because the Bao and Foottit implementation of the new/different fair usage window is already performed without any further guidance or input required from the said mobile device.


Regarding claim 16
Claim 16 (re. method) recites substantially similar limitations as Claim 1.  Claim 16 is rejected on the same basis as Claim 1.
Regarding claim 28
 	 Claim 28 (re. a system) recites substantially similar limitations as Claim 1.  Claim 28 is rejected on the same basis as Claim 1.
Furthermore Bao-Raleigh-Limont-Foottit disclosed (re. Claim 28) a mobility management anchor (Bao-Figure 9,Paragraph 76, mobile management entity ("MME") 904 )
a data usage accumulator computing device (Raleigh-Paragraph 95, Aggregation can occur in the AAA, the transport gateways or other functions including the billing system 123, Paragraph 107, a traffic monitoring function is provided in the base station 125 in which the traffic for each device is at least counted for total traffic usage and recorded ) 
access gateways (Bao-Figure 9,Paragraph 76, serving gateway ("SG") 908) 
a policy service computing device (Limont-Figure 3,Paragraph 31, policy setting system 300 associated with a server)
Regarding claim 2,17,29
 Bao further teaches wherein the data usage information corresponds to one or more data usage records (Bao- paragraph 43, where a throttling command may be dynamically adjusted based on monitored network usage).
Regarding claim 3,19,30
, where connection statistics may be aggregated during a connection session and/or set specified time).
The motivation to combine Bao and Raleigh as applied to claim 1 is also applicable to claim 3.
 	Regarding claim 4
 	Bao further teaches the data usage information corresponds to one or more data usage records, the method further comprising processing the data usage records (Bao- paragraph 43, where a throttling command may be dynamically adjusted based on monitored network usage).
 	Regarding claim 6 ,32
 	Bao does not expressly teach the data usage information corresponds to one or more data usage records, the method further comprising aggregating data usage records for period of time. Raleigh further teaches the data usage information corresponds to one or more data usage records, the method further comprising aggregating data usage records for period of time (Raleigh-paragraph 97, where connection statistics may be aggregated during a connection session and/or set specified time).


 	Regarding claim 7,20,33
 	 Bao does not expressly teach determining whether modify the data usage policies based on the data usage information includes determining whether the aggregated data usage records exceed at least one data usage threshold. Raleigh further teaches determining whether modify the data usage policies based on the data usage information includes determining whether the aggregated data usage records exceed at least one data usage threshold (Raleigh-paragraph 97, where connection statistics may be aggregated during a connection session and/or set specified time, also paragraph 206, where if it is determined that the device is exceeding a specified data usage, the service data usage may be throttled accordingly).

The motivation to combine Bao and Raleigh as applied to claim 1 is also applicable to claim 7.
 	Regarding claim 8,21,34
 	 Bao further teaches determining whether modify the data usage policies based on the data usage information includes determining whether the aggregated data usage records exceed at least one of multiple data usage thresholds (Bao-paragraph 42, where various thresholds may be utilized to determine a throttling policy).
Regarding claim 9,22,35
 Bao does not expressly teach determining whether modify the data usage policies based on the data usage information includes determining whether to modify , where if it is determined that the device is exceeding a specified data usage, the service data usage may be throttled accordingly).

The motivation to combine Bao and Raleigh as applied to claim 1 is also applicable to claim 9.
Regarding claim 10,23,36
 Bao further teaches determining whether modify the data usage policies based on the data usage information includes determining whether to modify the data usage policies to identify at least one alternative gateway computing device utilized to interface with the communication network (Bao, paragraph 84, where a throttling command may be utilized to redirect data services to another platform to allow services such as voice to continue while throttling other services, such as video).
Regarding claim 11,24,37
 Bao does not expressly teach debiting at least one data usage allocation in accordance with the data usage information. Raleigh further teaches debiting at least one data usage allocation in accordance with the data usage information (Raleigh-paragraph 206, where if it is determined that the device is exceeding a specified data usage, the service data usage may be throttled accordingly, Paragraph 266, comparing various service usage measures (e.g., based on network monitored information, such as by using IPDRs, and/or local service usage monitoring information) against expected service usage behavior given the policies that are intended to be in place).
The motivation to combine Bao and Raleigh as applied to claim 1 is also applicable to claim 11.
Regarding claim 12,25,38
 Bao does not expressly teach determining whether modify the data usage policies based on the data usage information includes determining whether the data usage allocation has been depleted. Raleigh further teaches determining whether modify the data usage policies based on the data usage information includes determining whether the data usage allocation has been depleted (Raleigh-paragraph 206, where if it is determined that the device is exceeding a specified data usage, the service data usage may be throttled accordingly).
The motivation to combine Bao and Raleigh as applied to claim 1 is also applicable to claim 12.
Regarding claim 13,39
Bao further teaches causing transmission of at least one notification based on a determination to modify the data usage policies (Bao, paragraph 43, where a throttling command may be dynamically adjusted based on monitored network usage).
Regarding claim 14,40
Bao, paragraph 44, where the selected throttling command may be sent to the access devices for implementation).
Regarding claim 15
 Bao does not expressly teach causing the transmission of at least one notification includes causing the transmission of the at least one notification to a billing service. Raleigh further teaches causing the transmission of the at least one notification includes causing the transmission of at least one notification to a billing service (Raleigh-paragraph 97, where aggregation information may be sent to a billing system).
The motivation to combine Bao and Raleigh as applied to claim 1 is also applicable to claim 15. 
 	Regarding claim 26
 	 Bao further teaches the communication context initiated by the first request is established via the access gateway associated with the communication network (Bao, paragraph 44, where the selected throttling command may be sent to the access devices for implementation, also paragraph 23, where network provider functionality may be included on gateways).
	Regarding claim 27 
 	Bao further teaches causing the transmission of at least one notification includes causing the transmission of the at least one notification to a service (Bao-paragraph 79, where data may be stored at a service such as a PCRF or HSS). 

Regarding claim 41,42,43 
Bao-Raleigh-Limont-Foottit disclosed (re. Claim 41,42,43) wherein the second request corresponds to the modified data usage policies associated with the mobile device. (Limont-Figure 7b, future policies will be applied without prompts, Paragraph 29, a second request in form of a Provision command that identifies policy key and status is sent from the client machine 202 to the Server 204. )  
Regarding claim 44 
Bao-Raleigh-Limont-Foottit disclosed (re. Claim 44) wherein the new communication context prevents additional data requests for at least a specified time period.(Bao-Paragraph 71, a time component may specify a time duration (e.g., a minimum or a maximum time duration) for which an access device 104 should conform its operations to a particular network usage throttling level before reverting back to a normal network usage throttling level or checking for a subsequent throttling command) 
Regarding claim 45
 Bao-Raleigh-Limont-Foottit disclosed (re. Claim 45) determining whether a data usage threshold can be increased. (Bao-Paragraph 71,  a time component may specify a time duration (e.g., a minimum or a maximum time duration) for which an access device 104 should conform its operations to a particular network usage throttling level before reverting back to a normal network usage throttling level or checking for a subsequent throttling command) 


 	Claims 5, 18, 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao (US PGPUB 2011/0106946) further in view of Raleigh (US PGPUB 2010/0191604) further in view of Limont (US PGPUB 2006/0277590) further in view of Foottit (US PGPUB 2011/0044353) further in view of Watler (US PGPUB 2007/0060100) further in view of what was well-known in the networking art.

 	Regarding claim 5,18,31
 	 While Bao-Raleigh-Limont-Foottit substantially disclosed the claimed invention Bao-Raleigh-Limont-Foottit did not disclose (re. Claim 5,18,31)   processing the data usage records includes removing data usage records corresponding to an identified source. 
 	Watler teaches a throttling system comprising:
processing the data usage records includes removing data usage records corresponding to an identified source (Watler-paragraph 34, where traffic to emergency, service, and administrative messages may be exempt from threshold or allowance calculations, paragraph 35, where a phone number may be on a no-charge list).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize removing data from a source such as taught by Watler in a system for throttling such as that taught by Bao or Raleigh. Bao generally teaches throttling services on a network to allow certain services to work while barring or throttling other services (paragraph 84). Raleigh generally teaches a mobile device system for paragraph 206). It would be beneficial in such a system to remove certain services from a usage list, such as taught by Watler, as administrative or emergency services may be exempted from thresholds applied to other, less critical, data (paragraph 34).
  
 
		Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREG C BENGZON/
Primary Examiner, Art Unit 2444